DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed on September 17th, 2021 have been entered.  Claims 16-30 have been amended.  No claims have been canceled, and no new claims have been added.  Therefore, claims 16-30 remain pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 16: 	On line 11, the phrase “said projection” has been replaced with the phrase “said at least one projection”.
On line 12, the phrase “the projection” has been replaced with the phrase “the at least one projection”.
at least one projection”.
Claim 25:	On lines 2-3, the phrases “the diameter”, “the width”, and “the wire diameter” have been replaced with the phrases “[[the]] a diameter”, “[[the]] a width”, and “a diameter of the wire 
Claim 26:	On line 2, two instances of the phrase “the length” have been replaced with the phrase “[[the]] a length”.
Claim 27:	On line 2, “said projection” has been replaced with the phrase “said at least one projection”.
Claim 30:	On line 11, the phrase “said projection” has been replaced with the phrase “said at least one projection”.
On line 12, the phrase “the projection” has been replaced with the phrase “the at least one projection”.
On line 14, two instances of the phrase “the projection” have been replaced with the phrase “the at least one projection”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claims 16 and 30 could either not be found or was not suggested in the prior art of record.  Applicant’s arguments set forth in the Remarks filed 09/17/2021 – specifically those directed to the limitation of “An elongated steerable system for guiding a catheter or an endoscope comprising […], a projection that from the elongated flexible member […], wherein the projection has two lateral sides projecting from the elongated flexible member […], wherein said at least one lateral retaining and passing means extends transversely to the lateral sides of the projection […], wherein the wire passes through the at least one lateral retaining and passing means alternatively from one lateral side of the projection to the other lateral side of the projection […], and wherein adherence between the wire and the at least one lateral retaining and passing means retains the wire ensuring anchorage of the wire to the at least one lateral retaining and passing means” in claim 16 and “An elongated steerable system for guiding a catheter or an endoscope comprising […], a projection that projects from the elongated flexible member […], wherein the projection has two lateral sides projecting from the elongated flexible member […], wherein said at least one lateral passing means extends transversely to the lateral sides of the projection […], wherein the wire passes through the at least one lateral passing means alternatively from one lateral side of the projection to the other lateral side of the projection […]” of claim 30 – have been found persuasive.
The closest prior art of record to the present claims is Lazarus (US 20130211385 A1), which discloses at least one projection and two lateral sides that project within (not from) the elongated flexible member, a retaining and passing means that extends longitudinally to the proximal and distal ends (not transversely) of the projection, and a wire that passes alternatively from a proximal end of the retaining and passing means to a distal end (not from one lateral side to the other lateral side); additionally, Lazarus is silent about any sort of adherence between the wire and the retaining and passing means.  Similarly, Buckner et al. (WO 2012135339 A) discloses a retaining and passing means that extends longitudinally to the proximal and distal ends (not transversely) of the passes alternatively from a proximal end of the retaining and passing means to a distal end (not from one lateral side to the other lateral side); additionally, Buckner is silent about any sort of adherence between the wire and the retaining and passing means.  Lazarus and Buckner remain the closest prior art of record as an elongated steerable system for guiding a catheter or an endoscope comprising an elongated flexible member, at least one projection, at least one lateral (retaining and) passing means, and a wire as claimed by the present invention, as well as other features recited in claims 16 and 30, could not be found and was not suggested elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783